After Remand from Supreme Court
RICHARD L. HOLMES, Retired Appellate Judge.
The prior judgment of this court has been reversed by the Supreme Court of Alabama. On remand to this court, and in compliance with the supreme court’s opinion of February 16,1996, 675 So.2d 1305, the judgment is now affirmed.
The foregoing opinion was prepared by Retired Appellate Judge RICHARD L. HOLMES while serving on active' duty status as a judge of this court under the provisions of § 12-18-10(e), Code 1975.
AFFIRMED.
ROBERTSON, P.J., and THIGPEN and YATES, JJ., concur.